  
 
 
 
BELGROVE POST ACUTE 
CARE CENTER 
 
 
 
 
633
 
 
359 NLRB No. 77
 
Sub
-
Acute Rehabilitation Center at Kearny, LLC 
d/b/a Belgrove Post Acute Care Center 
and
 
Di
s-
trict 1199J NUHHCE, AFSCME, AFL

CIO.  
Case 22

CA

093626
 
March 13, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
This is a refusal
-
to
-
bar
gain case in which the R
e-

r-
gaining representative in the underlying representation 
procee
d
ing.  Pursuant to a charge filed by the Union on 
Nove
m
ber 23, 2012, the Acting General Counsel issued 
the complai
nt on December 4, 2012, alleging that the 
R
e
spondent has violated Section 8(a)(5) and (1) of the 



RC




Rules and Regulations, Secs. 102.68 and 102.69(g).  
Frontier Hotel
, 265 NLRB 343 (1982).)  The Respondent 
filed an answer admitting in part and denying in part the 
allegations in the complaint, 
and asserting affirmative 
defenses. 
 
On December 21, 2012, the Acting General Counsel 
filed a Motion for Summary Judgment.  On December 
26, 2012, the Board issued an order transferring the pr
o-
ceeding to the Board and a Notice to Show Cause why 
the motion s
hould not be granted.  The Respondent filed 
a response.
 
Ruling on Motion for Summary Judgment
 
The Respondent admits its refusal to bargain, but co
n-
tests the validity of the certification on 
the basis of its 
contention in the underlying representation proce
eding 
that the licensed practical nurses in the unit are superv
i-
sors and the bargaining unit is therefore inappropriate.
1
  
                                        
        
 
1
  
The Respondent contends that the complaint should be dismissed 
or a hearing held because the initial cha
rge was not properly served 
upon the Respondent.  We find no merit to this contention.  First, it is 

attorney of record in the underlying representation proceeding.  This 
same attorney enter
ed a notice of appearance on behalf of the Respon
d-
ent 4 days after being served with the charge, and filed a timely a
n
swer 
to the complaint and a response to the Notice to Show Cause.  The 
affidavit of service
 
of the charge is included in the documents sup
por
t-

and the Respondent has not challenged the authenticity of these doc
u-
ments.  Accordingly, we find that the Respondent had notice of the 
filing of the charge.  See 
Pasco Packing Co.
, 1
15 NLRB 437, 438 
(1956) (adequate notice given to respondent by service of documents 
on attorney of record in representation proceeding, from which the 
unfair labor practice proceeding emanated).  Second, it is also unco
n-
                                        
                                     
 
tested that the Region served the c
harge on the Respondent by facsim
i-
le.  The Board has held that technical defects in the form of service will 
not necessarily invalidate the service.  See 
Control Services
, 303 NLRB 

defect

enfd. mem. 961 F.2d 1568 (3d Cir. 1992).  Third, the co
m
plaint was 
properly served on the Respondent (and its attorney of r
e
cord) within 
the 10(b) period.  Thus, even assuming the charge
 
was not properly 

cured by timely service within the 10(b) period of a complaint on the 
respondent, absent a showing that the respondent is prejudiced by [the] 

Buckeye Pl
astic Molding
, 299 NLRB 1053, 1053 
(1990).  Here, there has been no assertion, much less a showing, of 
prejudice to the Respondent in this proceeding. 
 
The Respondent also contends that the Board lacks a quorum b
e-

 
a
re constitutionally invalid.  
We reject this argument.  We recognize that the United States Court of 
Appeals for the District of Columbia Circuit has concluded that the 

Noel Canning v. 
NLRB
, ___ F.3d ___
 
(D.C. Cir. 2013).  However, as the court itself 
acknowledged, its decision is in conflict with at least three other courts 
of appeals.  
See
 
Evans v. Stephens
, 387 F.3d 1220 (11th Cir. 2004), 
cert. denied
, 544 U.S. 942 (2005); 
U.S. v. Woodley
, 751 F.2d 100
8 (9th 
Cir. 1985); 
U.S. v. Allocco
, 305 F.2d 704 (2d Cir. 1962).  This question 
remains in litigation, and until such time as it is ultimately resolved, the 
Board is charged to fulfill its responsibilities under the Act.
 

that the complaint should be 
dismissed because the Acting General Counsel could not properly be 
appointed under the Federal Vacancies Reform Act (Vacancies Act) 
and therefore lacked authority to issue the complaint in this case.  In 
support of this argumen
t, the Respondent asserts, without citation of 
any authority, that the Vacancies Act does not apply to the office of 
General Counsel because there is a specific procedure under the N
a-
tional Labor Relations Act for filling the vacancy.  Contrary to the 
Resp

applicable to all executive agencies, with one specific exception ina
p-

n-

 
to all offices within 
those agencies, such as the office of General Counsel, that are filled by 
presidential appointment with Senate confirmation, 5 U.S.C. § 3345(a).  

a-
cancies Act, which
 
makes the Vacancies Act the exclusive means for 
designating an acting official for a covered position except when anot
h-
er statutory provision, such as Sec. 3(d) of the NLRA, pr
o
vides for such 
designation.  In that event, as the Respondent acknowledges, th
e V
a-


250, at 17 (1998).  The President may elect either the Vacancies Act or 
Sec. 3(d) as the means to temporarily fill the vacancy.  Therefore, the 
Acting General Counsel was properly a
ppointed under the Vacancies 
Act.  See 
Muffley v. Massey Energy Co.,
 
547 F. Supp. 2d 536, 542

543 
(S.D.W. Va. 2008), affd. 570 F.3d 534 (4th Cir. 2009) (upholding a
u-
thorization of 10(j) injunction proceeding by Acting General Counsel 
designated pursuant to
 
the Vacancies Act).
 
Finally, even if the appointment had not been proper under the V
a-
cancies Act, that defect would not constitute grounds for attacking the 
complaint.  It is the enforcement provision of the Vacancies Act, 5 
U.S.C. § 3348, which deems an 


inconsistent with the Vacancies Act.  This provision, by its terms, is 

G
eneral Counsel.  5 U.S.C. § 3348(e)(1).  Thus, regardless whether the 
Acting General Counsel was properly appointed under the Vacancies 
 634
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
All representation issues raised by the Respondent were 
or could have been litigated in the prior representation 
proceeding.  The Res
pondent does not offer to adduce at 
a hearing any newly discovered and previously unavail
a-
ble evidence, nor does it allege any special circu
m
stances 
that would require the Board to reexamine the decision 
made in the representation proceeding.  We therefore
 
find that the Respondent has not raised any represent
a-
tion issue that is properly litigable in this u
n
fair labor 
practice proceeding.  See 
Pittsburgh Plate Glass Co. v. 
NLRB
, 313 U.S. 146, 162 (1941). 
 
Accordingly, we grant the Motion for Summary Jud
g-
ment
.
2
 
On the entire record, the Board makes the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material times, the Respondent, a New Jersey 
limited liability company with an office and place of 
business in Kearny, New Jersey, has been engaged in the 
opera
tion of a 120
-
bed long
-
term care and sub
-
acute 
nursing facility.
 
During the 12
-
month period preceding issuance of the 
complaint, the Respondent has derived gross revenues in 
excess of $100,000, and purchased and received at its 
Kearny, New Jersey facility 
goods and supplies valued in 
excess of $50,000 directly from suppliers located outside 
the State of New Jersey.
 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that the Union, 
District 1199J 
NUHHCE, AFSCME, AFL

CIO, is a labor organization 
within the meaning of Section 2(5) of the Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  The Certification 
 
Following the representation election held on July 26, 
2012, the Union was certified o
n September 19, 2012, as 
the exclusive collective
-
bargaining representative of the 
employees in the following appropriate unit:
 
All full
-
time, regular part
-
time, and per
-
diem Licensed 
Practical Nurses employed by the Employer at its 
Kearny, New Jersey faci
lity, excluding all other e
m-
ployees, guards and supervisors as defined by the Act.  
 
The Union continues to be the exclusive collective
-
bargaining representative of the unit employees under 
Section 9(a) of the Act.
 
                                        
                                     
 
Act, the complaint is not subject to attack based on the circumstances 
of his appointment.
 
2
  

s request to dismiss the complaint is 
denied.
 
B.  Refusal to Bargain
 
About October 22, 
2012, verbally, and by letter dated 
November 16, 2012, the Union requested that the R
e-
spondent recognize and bargain with it as the exclusive 
collective
-
bargaining representative of the unit.  Since 
about October 22, 2012, the Respondent has failed and 
ref
used to recognize and bargain with the Union.  We 
find that this failure and refusal constitutes an unlawful 
failure and refusal to recognize and bargain with the U
n-
ion in violation of Section 8(a)(5) and (1) of the Act.
 
C
ONCLUSION OF 
L
AW
 
By failing and re
fusing since about October 22, 2012, 
to recognize and bargain with the Union as the exclusive 
collective
-
bargaining representative of the employees in 
the appropriate unit, the Respondent has engaged in u
n-
fair labor practices affecting commerce within the 
mea
n-
ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of 
the Act.  
 
R
EMEDY
 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
unders
tanding is reached, to embody the understanding 
in a signed agreement.  
 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by law, we shall construe the initial period of the certif
i-
cation as 
beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-
Jac Poultry 
Co
., 136 NLRB 785 (1962); accord
:
 
Burnett Constru
c-
tion Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 
57 (10th Cir. 1965); 
Lamar Hotel
, 140 NLRB 226, 229 
(1
962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 
379 U.S. 817 (1964).
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Sub
-
Acute Rehabilitation Center at Kearny, 
LLC d/b/a Belgrove Post Acute Care Center, Kearny, 
New Jersey, its o
fficers, agents, successors, and assigns, 
shall
 
1.  Cease and desist from
 
(a)  Failing and refusing to recognize and bargain with 
District 1199J NUHHCE, AFSCME, AFL

CIO, as the 
exclusive collective
-
bargaining representative of the e
m-
ployees in the bargaini
ng unit.
 
(b)  In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Ac
t.
 
  
 
 
 
BELGROVE POST ACUTE 
CARE CENTER
 
 
 
 
635
 
 
 
 
(a)  On request, bargain with the Union as the excl
u-
sive collective
-
bargaining representative of the emplo
y-
ees in the following appropriate unit concerning terms 
and conditions of employment and, if an understanding is 
reached, embody the understanding 
in a signed agre
e-
ment:
 
All full
-
time, regular part
-
time, and per
-
diem Licensed 
Practical Nurses employed by the Employer at its 
Kearny, New Jersey facility, excluding all other e
m-
ployees, guards and supervisors as defined by the Act.  
 
 
(b)  Within 14 days
 
after service by the Region, post at 
its Kearny, New Jersey facility copies of the attached 

3
 
 
Copies of the notice, on 
forms provided by the Regional Director for Region 22, 

e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distribute
d electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-
arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that th
e notices are not altered, defaced, or co
v-
ered by any other material.  In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate
 
and mail, at 
its own expense, a copy of the notice to all current e
m-
ployees and former employees employed by the R
e-
spondent at any time since October 22, 2012.
 
(c)  Within 21 days after service by the Region, file 
with the Regional Director a sworn certif
ication of a r
e-
                                        
        
 
3
 
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment 
of the United States Court of Appeals Enforcing an Order of the 

 
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
 
APPENDIX
 
N
OTICE TO 
E
MPLOYEES
 
P
OSTED 
B
Y 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
A
ct together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
fail and refuse to recognize and bargain 
with District 1199J NUHHCE, AFSCME, AFL

CIO as 
the exclusive collective
-
bargai
ning representative of the 
employees in the bargaining unit.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, on request, bargain with the Union and put 
in writing and si
gn any agreement reached on terms and 
conditions of employment for our employees in the fo
l-
lowing bargaining unit:
 
All full
-
time, regular part
-
time, and per
-
diem Licensed 
Practical Nurses employed by us at our Kearny, New 
Jersey facility, excluding all oth
er employees, guards 
and supervisors as defined by the Act.  
 
S
UB
-
A
CUTE 
R
EHABILITATION 
C
ENTER AT 
K
EARNY
,
 
LLC
 
D
/
B
/
A 
B
ELGROVE 
P
OST 
A
CUTE 
C
ARE 
C
ENTER
 
 
